DixoN, J.
(dissenting).
The chancellor charged the appellant with one-fourth of the whole sum instead of one-fifth, upon the ground that Samuel Frome, one of the five sureties, was insolvent. The bill of complaint originally averred him to be insolvent; the answer of the appellant averred him to be solvent; and after some testimony was taken, the complainant got leave to amend his bill, so as to aver that Frome was solvent, and to charge him, and he made such amendment.
In this condition of the pleadings, I think it was improper to adjudge that Frome was insolvent, and to base a decree in favor of the complainant against the appellant on such adjudication.
The decree should be modified so as to charge the appellánt with only one-fifth of the debt.
For affirmance — The Chief-Justice, Depue, Knapp, Magie, Reed, Scudder, YaN Syckel, Clement, Cole, McGregor — 10.
For reversal — Dixon, Parker, PatersoN — 3.